                            Case 2:20-cv-00428-APG-NJK Document 8 Filed 03/18/20 Page 1 of 2



                        1   Mark Borghese, Esq.
                            Nevada Bar No. 6231
                        2   mark@borgheselegal.com
                            BORGHESE LEGAL, LTD.
                        3   10161 Park Run Drive, Suite 150
                            Las Vegas, Nevada 89145
                        4   Tel. (702) 382-0200
                            Fax (702) 382-0212
                        5
                            Attorneys for Defendants
                        6   Zeplin Global Group, LLC,
                            Javier Lujan, and Michael Zuccarello
                        7

                        8
                                                              UNITED STATES DISTRICT COURT
                        9
                                                                        DISTRICT OF NEVADA
                    10

                    11      JOSHCO TECH, LLC, a Nevada limited                      )   Case No.: 2:20-cv-00428-APG-NJK
                            liability company,                                      )
                    12                                                              )
                                                      Plaintiff,                    )   STIPULATION AND ORDER FOR
                    13                                                              )   EXTENSION OF TIME TO
                                v.                                                  )   ANSWER OR OTHERWISE
                    14                                                              )
                                                                                    )   RESPOND TO THE COMPLAINT
                    15      MJJ&L HOLDING, LLC; ZEPLIN GLOBAL                       )
                            GROUP, LLC; JAVIER LUJAN; and                           )   (First Request)
                    16      MICHAEL ZUCCARELLO,                                     )
                                                                                    )
                    17                                Defendants.                   )
                                                                                    )
                    18                                                              )
                    19               Pursuant to Federal Rule of Civil Procedure 6(b)(1) and Local Rule IA 6-1, Plaintiff, by
                    20      and through its counsel of record, and Defendants, by and through their respective counsel of
                    21      record specially appearing and without conceding personal jurisdiction or waiving any defenses,
                    22      hereby agree and stipulate for an extension of time for all Defendants to file and serve their
                    23      answers or other responses to the Complaint. The first defendant was served on March 7, 2020
                    24      with a current response deadline of March 28, 2020. The Parties request that that all Defendants
                    25      shall have up to and including April 17, 2020 to answer or otherwise respond to the Complaint.
                    26      This is the first request by the parties for such an extension.
                    27               This Stipulation is made for good cause and not for purposes of delay. On or about
                    28      March 13, 2020 Borghese Legal, Ltd. was retained by Defendants Zeplin Global Group, LLC,
BORGHESE LEGAL, LTD.
10161 PARK RUN DRIVE,
      SUITE 150             2020-03-18-Stipulation for Extension.docx           1
     LAS VEGAS,
    NEVADA 89145
   (702) 382-0200
                            Case 2:20-cv-00428-APG-NJK Document 8 Filed 03/18/20 Page 2 of 2



                        1   Javier Lujan, and Michael Zuccarello in connection with the above-captioned case. On or about

                        2   March 14, 2020, Gile Law Group was retained by defendant MJJ&L Holding, LLC in

                        3   connection with the above-captioned case. Good cause for this request exists because counsel

                        4   have not yet had an opportunity to consult with Defendants regarding the allegations in the

                        5   Complaint or any defenses that Defendants may have. This Stipulation shall not be construed as

                        6   a waiver of any rights belonging to any of the parties hereto.

                        7

                        8            DATED: March 18, 2020.

                        9            IT IS SO AGREED AND STIPULATED:
                    10

                    11      BORGHESE LEGAL, LTD.                             LEWIS ROCA ROTHGERBER CHRISTIE LLP
                    12      By: /s/ Mark Borghese                            By: /s/ Meng Zhong
                                Mark Borghese, Esq.                              Meng Zhong, Esq.
                    13          10161 Park Run Drive, Suite 150                  Brian D. Blakley, Esq.
                                Las Vegas, NV 89145                              3993 Howard Hughes Pkwy, Suite 600
                    14          Attorneys for Defendants                         Las Vegas, NV 89169-5996
                                Zeplin Global Group, LLC,
                    15          Javier Lujan, and Michael Zuccarello              PEREZ VAUGHN & FEASBY, INC.
                                                                                  Jeffrey A. Feasby, Esq.
                    16                                                            600 B Street, Suite 2100
                            GILE LAW GROUP                                        San Diego, CA 92101
                    17
                            By: /s/ Ryan Gile                                     Attorneys for Plaintiff
                    18          Ryan Gile, Esq.
                                1180 N. Town Center Drive, Suite 100
                    19          Las Vegas, NV 89144
                                Attorneys for Defendant
                    20          MJJ&L Holding, LLC
                    21

                    22
                                                                          IT IS SO ORDERED:
                    23

                    24
                                                                          UNITED STATES MAGISTRATE JUDGE
                    25
                                                                          DATED: March 19, 2020
                    26

                    27

                    28
BORGHESE LEGAL, LTD.
10161 PARK RUN DRIVE,
      SUITE 150             2020-03-18-Stipulation for Extension.docx        2
     LAS VEGAS,
    NEVADA 89145
   (702) 382-0200
